OPINION — AG — **** COURT REPORTER — TRAVEL EXPENSES TO OFFICE **** A COURT REPORTER ENGAGED BY A DISTRICT JUDGE LIVING WITHIN THE DISTRICT COURT JUDICIAL DISTRICT IN A COUNTY OTHER THAN THAT IN WHICH THE JUDGE RESIDES MAY BE REIMBURSED BY THE STATE FOR TRAVEL EXPENSES FROM HIS PLACE OF RESIDENCE TO THE COURTHOUSE OF THE COUNTY IN WHICH THE DISTRICT JUDGE RESIDES. CITE: 20 O.S. 1968 Supp., 105.1 [20-105.1], 74 O.S. 1961 500.1 [74-500.1] — 500.14, 20 O.S. 1968 Supp., 106.6 [20-106.6], OPINION NO. 63-293 PRUDENCE LITTLE